Title: From Thomas Jefferson to Charles Bellini, 13 June 1790
From: Jefferson, Thomas
To: Bellini, Carlo (Charles)



Dear Sir
New York June 13. 1790.

On my arrival here I was not inattentive to your wishes. I found within my department two chief clerks, two assistants, and a  translator. One of the chiefs at 800. dollars a year, the other and the two assistants at 500. Dollars each; and the translator at 250. dollars; all of these offices held by persons who had already been many years in them. Consequently I have not had a single appointment to make; nor indeed would such as these suit you, for the salaries are low, and the drudgery that of constant copying from morning to night and day after day without intermission. An indisposition of several weeks has put it out of my power to mention this to you sooner, and I am still so poorly as to be able to add nothing more than my affectionate esteem to Mrs. Bellini and yourself, and sincere and impotent wishes for your happiness. I am, my dear Sir, your friend & servant,

Th: Jefferson

